USCA4 Appeal: 21-4644      Doc: 20         Filed: 09/12/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4644


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JOSHUA ALLAN HARRIS,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:05-cr-00249-WO-1)


        Submitted: September 8, 2022                                Decided: September 12, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael E. Archenbronn, Winston-Salem, North Carolina, for Appellant.
        Mary Ann Courtney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
        North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4644      Doc: 20         Filed: 09/12/2022     Pg: 2 of 4




        PER CURIAM:

               Joshua Allan Harris appeals from the district court’s judgment revoking his

        supervised release and sentencing him to 44 months’ imprisonment, to be followed by 16

        months of supervised release. Counsel has filed a brief pursuant to Anders v. California,

        386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal but

        questioning whether Harris’ sentence is reasonable. Although notified of his right to file a

        pro se supplemental brief, Harris has not done so. We affirm.

               “We will affirm a revocation sentence if it is within the statutory maximum and is

        not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013)

        (internal quotation marks omitted). Harris’ sentence does not exceed the applicable

        statutory maximum. Accordingly, the remaining question is whether the sentence is plainly

        unreasonable. “When reviewing whether a revocation sentence is plainly unreasonable,

        we must first determine whether it is unreasonable at all.” United States v. Thompson, 595

        F.3d 544, 546 (4th Cir. 2010). “In making this determination, we follow generally the

        procedural and substantive considerations that we employ in our review of original

        sentences, . . . with some necessary modifications to take into account the unique nature of

        supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207

        (4th Cir. 2017) (alteration in original) (internal quotation marks omitted). Only if a

        sentence is either procedurally or substantively unreasonable is a determination then made

        as to whether the sentence is plainly unreasonable. United States v. Moulden, 478 F.3d

        652, 656 (4th Cir. 2007).



                                                     2
USCA4 Appeal: 21-4644      Doc: 20          Filed: 09/12/2022        Pg: 3 of 4




               A revocation sentence is procedurally reasonable if the district court adequately

        explains the sentence after considering the Chapter Seven policy statements and the

        applicable 18 U.S.C. § 3553(a) factors. Slappy, 872 F.3d at 207; see 18 U.S.C. § 3583(e).

        A revocation sentence is substantively reasonable if the court states a proper basis for

        concluding that the defendant should receive the sentence imposed, up to the statutory

        maximum. United States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006). “A court need not

        be as detailed or specific when imposing a revocation sentence as it must be when imposing

        a post-conviction sentence, but it still must provide a statement of reasons for the sentence

        imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted).

               We conclude that Harris’ sentence is procedurally and substantively reasonable.

        The district court correctly identified his policy statement range, considered the relevant

        statutory factors, and gave sufficiently detailed reasons for selecting its 44-month sentence,

        which is below the policy statement range. The court acknowledged Harris’ 15 months of

        success on supervised release, but reasoned that the extremely violent nature of the

        violation, combined with Harris’ criminal history and the need to deter future violations

        and to protect the public, justified the sentence imposed.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious issues for appeal.       Accordingly, we affirm the district court’s

        judgment. This court requires that counsel inform Harris, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Harris requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

                                                      3
USCA4 Appeal: 21-4644      Doc: 20         Filed: 09/12/2022     Pg: 4 of 4




        that a copy thereof was served on Harris. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4